ORDER

PER CURIAM
Jose Antonio Lugos-Campos Jr. appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief, following an evidentiary hearing, alleging ineffective assistance of counsel and that Movant’s plea was invalid. We have reviewed the briefs of the parties and the record orí appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).